DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 14/320,510, the examiner acknowledges the applicant's submission of the claim amendments dated 12/01/2020 and amending claims 1, 7 and 13 authorized by applicant on 2/22/2021. At this point, claims 1, 7 and 13 have been amended. Claims 1, 2, 5, 7, 8, 10, 13, 14, 17 and 18 are pending.
Examiner`s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative James Fajkowski on February 22, 2021.
The application has been amended as follows:
1. (currently amended) A method for recovery of virtual machine files comprising:
	creating a backup archive file, the backup archive file including a backup of a first virtual disk corresponding to a virtual machine hosted by a virtualization host device, wherein the virtual machine is connected to a production network;
	storing the backup archive file including the backup of the first virtual disk in a storage device in electronic communication with the virtualization host device;
	emulating the first virtual disk using data from the backup archive file by creating a second virtual disk, using a backup agent, wherein the second virtual disk is connected to a backup network, wherein the production network and the backup network are not connected;
	communicatively attaching the second virtual disk to the virtual machine hosted by the virtualization host device using, at least in part, an application programming interface associated with the virtualization host device;
	recovering the first virtual disk by transferring data from the second virtual disk to the first virtual disk corresponding to the virtual machine hosted by the virtualization host device; 
registering the second virtual disk on the virtualization host device via the backup agent using one or more parameters included in the backup archive file; and
opening the second virtual disk using a plug-in to create, at least in part, a communication path between the second virtual disk and the virtualization host device.
7. (currently amended)	A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations for recovery of virtual machine files, the operations comprising: 
	creating a backup archive file, the backup archive file including a backup of a first virtual disk corresponding to a virtual machine hosted by a virtualization host device, wherein the virtual machine is connected to a production network;
	storing the backup archive file including the backup of the first virtual disk;
	creating, using a backup agent, a second virtual disk that emulates the first virtual disk using data from the backup archive file, wherein the second virtual disk is connected to a backup network;
registering the second virtual disk on the virtualization host device via the backup agent using one or more parameters included in the backup archive file;
mounting the second virtual disk;
running a server service via a backup agent wherein the server service includes the storage outside the virtualization host device;
opening the second virtual disk using a plug-in for the server service to create, at least in part, a communication path between the second virtual disk and the virtualization host device, wherein the communication path is not connected to the production network;
	communicatively attaching the second virtual disk to the virtual machine hosted by the virtualization host device such that the second virtual disk is registered on the virtualization host device via a backup agent using one or more parameters included in the backup archive file; and
	recovering the first virtual disk by transferring data from the second virtual disk to the first virtual disk corresponding to the virtual machine hosted by the virtualization host device.
13. (currently amended) A computing system for recovery of virtual machine files, the computing system comprising one or more processors, wherein the one or more processors are configured to:
	create a backup archive file, the backup archive file including a backup of a first virtual disk corresponding to a virtual machine hosted by a virtualization host device, wherein the virtual machine is connected to a production network;
	store the backup archive file including the backup of the first virtual disk;
	create, using a backup agent, a second virtual disk that emulates the first virtual disk using data from the backup archive file, wherein the second virtual disk is connected to a backup network;
mounting the second virtual disk; 
opening the second virtual disk using a plug-in for a server service to create, at least in part, a communication path between the second virtual disk and the virtualization host device, wherein the communication path is not connected to the production network;
	communicatively attach the second virtual disk to the virtual machine hosted by the virtualization host device such that the second virtual disk is registered on the virtualization host device via the backup agent using one or more parameters included in the backup archive file, wherein the second virtual disk is communicatively attached to the virtual machine hosted by the virtualized host device using, at least in part, an application programming interface associated with the virtualization host device; 
	recover the first virtual disk by transferring data from the second virtual disk to the first virtual disk corresponding to the virtual machine hosted by the virtualization host device; and 
unregister the second virtual disk from the virtualization host device.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/01/2020, and an agreement was reached on February 22, 2021 to amend claims 1, 7 and 13.  The 35 USC 102 Rejections of claims 1, 2, 5, 7, 8, 10, 13, 14, 17 and 18 have been withdrawn.
Allowable Subject Matter
Claims 1, 2, 5, 7, 8, 10, 13, 14, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 7 and 13, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…emulating the first virtual disk using data from the backup archive file by creating a second virtual disk, using a backup agent, wherein the second virtual disk is connected to a backup network, wherein the production network and the backup network are not connected;
	communicatively attaching the second virtual disk to the virtual machine hosted by the virtualization host device using, at least in part, an application programming interface associated with the virtualization host device;
	recovering the first virtual disk by transferring data from the second virtual disk to the first virtual disk corresponding to the virtual machine hosted by the virtualization host device; 
registering the second virtual disk on the virtualization host device via the backup agent using one or more parameters included in the backup archive file; and
opening the second virtual disk using a plug-in to create, at least in part, a communication path between the second virtual disk and the virtualization host device”.
The closest Prior art Shisheng et al. (US PGPUB 2012/0233123) teaches a method that backs up the replica data source to an offline backup data source to further protect the replica data source and to be used for recovering such that replication server invokes the volume snapshot service to create a disk snapshot from the virtual machine disk file, where such snapshots are stored in the offline backup data source (Paragraphs 0010 and 0045; FIG.1), but does not teach  "emulating the first virtual disk using data from the backup archive file by creating a second virtual disk, using a backup agent, wherein the second virtual disk is connected to a backup network, wherein the production network and the backup network are not connected; communicatively attaching the second virtual disk to the virtual machine hosted by the virtualization host device using, at least in part, an application programming interface associated with the virtualization host device; recovering the first virtual disk by transferring data from the second virtual disk to the first virtual disk corresponding to the virtual machine hosted by the virtualization host device; registering the second virtual disk on the virtualization host device via the backup agent using one or more parameters included in the backup archive file; and opening the second virtual disk using a plug-in to create, at least in part, a communication path between the second virtual disk and the virtualization host device.
Dependent claim(s) 2, 5, 8, 10, 14, 17 and 18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 7 and 13 upon which claims 2, 5, 8, 10, 14, 17 and 18 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135